     Case 2:20-cv-00858-JAM-DB Document 10 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RONALD LEE ADAMS,                                  No. 2:20-cv-0858 JAM DB P
12                       Plaintiff,
13           v.                                          ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS, et al.,
15
                         Defendants.
16

17

18          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

19   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On October 27, 2020, the magistrate judge filed findings and recommendations herein

22   which were served on plaintiff and which contained notice to plaintiff that any objections to the

23   findings and recommendations were to be filed within fourteen days. (ECF No. 6.) Plaintiff has

24   filed objections to the findings and recommendations. (ECF No. 9.)

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

27   court finds the findings and recommendations to be supported by the record and by proper

28   analysis.
                                                         1
     Case 2:20-cv-00858-JAM-DB Document 10 Filed 12/08/20 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations filed October 27, 2020, are adopted in full;
 3           2. Plaintiff’s motion to proceed in forma pauperis is denied;
 4           3. The court finds plaintiff accrued three strikes under 28 U.S.C. § 1915(g) prior to filing
 5   this action;
 6           4. Within forty-five days of the date of this order, plaintiff shall pay the $400 filing fee in
 7   order to proceed with this action.
 8

 9
     DATED: December 7, 2020                       /s/ John A. Mendez
10
                                                   THE HONORABLE JOHN A. MENDEZ
11                                                 UNITED STATES DISTRICT COURT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
